Military pay; statute of limitations. — Plaintiff seeks to recover active duty pay from June 17,1954, the date he was involuntarily discharged from his commission in the United States Air Force Eeserve for the reason that he had an alleged physical disability which was held by the Air Force Physical Evaluation Board and the Air Force Physical Beview Council to prevent plaintiff from satisfactorily performing his assigned duties. Plaintiff’s petition was filed on January 3, 1972. This case comes before the court on defendant’s motion to dismiss the petition. Upon consideration thereof, together with the opposition thereto, without oral argument, the court concludes that plaintiff’s alleged claim is barred by the statute of limitations, 28 U.S.C. § 2501. (See Friedman v. United States, 159 Ct. Cl. 1, 310 F. 2d 381 (1962), cert. denied, 373 U.S. 932 (1963).) On March 31, 1972, by order, the court granted defendant’s motion and dismissed the petition.